Title: To George Washington from Jeremiah Wadsworth, 29 October 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir,
          Murderers Creek [N.Y.] Octr 29 1779
        
        I was abroad when Your letter of this day came to my Quarters & have just now returned.
        I did express a wish to Mr Harrison that the Militia shou’d not be dismissed on my representation as I hoped to draw in supplies for the whole for Twelve days or even till Christmass if the French Fleet arrived, but I cou’d not be certain of feeding the whole Army including the Militia for more than twelve days if they were now collected. my “Expectations of future supplies” are founded in the Ability of the Country to furnish them, but my fears of not Obtaining them arise from the little credit the Money has with the People, and from my Department being forever in debt and so universally out of Credit that no body willingly trusts it—this County (Orange) has now a demand on my Purchasing Commissary of £150,000, and the whole Department owes Eight Millions of Dollars. early in the Year Congress furnished the State of Maryland with a large Sum of Money to buy flour: the price was raised & the flour bought and some of it sent to this Camp and here condemned—as to “the causes that have produced these unexpected difficulties,” some of them are above recited the want of Water to grind the Wheat in this State is one, but others their are which I wish not to mention, but necessity Obliges me, Congress from my entering into Office to this hour have not given me that support which was necessary, which I had a right to expect & which their Committee promised me, they have delayed to answer my letters, to advise me in matters of Importance till too late, their Committee who have been Appointed to Govern my Department have in many

instances judged wrong, & I have been kept at Philadelphia dancing attendance when I should have been else where employed. Congress have passed several resolutions which tended to destroy the Credit of the Officers of the Department and have made it difficult to get good men to Act in it. On the 5th of Septr I wrote them earnestly requesting their Approbation of a measure I had taken to procure flour, and that they wou’d enable me to comply with a promise I had made the People of this State, to induce them to part with their Wheat, they passed no resolution till the 30th of Septr and it did not reach me till the 10th instant and was not calculated to answer the purpose I requested it for—The Present difficulties I early foresaw and on the 5th day of June last I wrote the President of Congress I had no prospect of feeding the Army, I will not now trouble You with enumerating more causes for our present difficulties but proceed to inform Your Excellency what Additional hopes I have since my letter of the 27th Instant, the State of Connecticut have passed a Law “to collect imedeately an Official Account of Count DEstangs being arrived on our Coast, 14,000 bushells of Wheat and 6000 Bushells of Rye & Meslen, which will afford at least ten days Bread for our Army when all collected: Mr Flint writes me from Philadelphia the 25th instant that 1435 Bbls of flour left Philada since the first of the Month for this Army—Col. Blaine expects supplies from Maryland daily, but promises no quantity—I do not wish this letter to be communicated to Congress, as I wish not to provoke them and I am sensible the truths it contains will be unpleasant to them, and may tend further to embarrass me, & retard our supplies, but if Your Excellency thinks otherwise, I do not Object. I am with the greatest respect Your Excelly most Obt Hume Servt
        
          Jere. Wadsworth
        
      